Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         

                                                         REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an intra prediction method. The closest prior art, Jeong (USPAP       2007/0133,891), shows a similar system, in which, deriving a current prediction mode as a prediction mode of a current block (Please note, paragraph 0014. As indicated a method for intra prediction coding of an image including: frequency transforming an input block; determining direction of pixels in the input block using coefficients of the frequency transformed input block; selecting an intra prediction mode which performs intra prediction among the predetermined intra prediction modes using the determined direction of the pixels and performing the intra prediction for the input block according to the selected intra prediction mode). However, Jeong fail to address: “for constructing neighboring samples of the current block with available reference samples;
filtering the available reference samples and generating predicted samples of the current block on the basis of the filtered available reference samples, wherein the filtering step includes performing the filtering using the available reference sample located in the prediction direction of the current prediction mode and a predetermined number of available reference samples neighboring to the prediction direction of the current prediction mode”. These distinct features have been added to each independent claim and renders them allowable.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 









Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/
Primary Examiner, Art Unit 2668
Thursday, June 17, 2021